DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, in the reply filed on 22 February 2022 is acknowledged.
Claims 4-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 February 2022

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 January 2020, 04 May 2021, 04 June 2021, and 03 February 2022 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 2, Claim 2 recites “a percentage of a standard deviation of the minimum thickness of the first/third layer with respect to the thickness of the clad material are 1.5% or less”, which renders Claim 2 indefinite. As currently claimed, the “a percentage” clause appears to claim that an arbitrary value, i.e., 1.5% or less is x percentage of the standard deviation of the minimum thickness. The examiner understands the claim to mean “a standard deviation of the minimum thickness of the first/third layer with respect to the thickness of the clad material are 1.5% or less”, whereby “a percentage” refers to the standard deviation expressed as a percentage and is therefore interpreting the claim as such. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (US 2015/0190985, Oda), as evidenced by Hosseini et al. (“Bond strength optimization of Ti/Cu/Ti clad composites produced by roll-bonding”, Hosseini), both cited previously.
Regarding Claim 1, Oda teaches a clad material (Claim 1) comprising: a first layer of stainless steel (element 21 – Figure 3; Claim 1), a second layer of Cu or Cu alloy bonded to the first layer (element 22 – Figure 3; Claim 1), a third layer of stainless steel bonded to the second layer (element 23 – Figure 3; Claim 1); and a thickness of less than 1mm (0.3mm – Paragraph [0074]).
Oda does not explicitly teach a minimum thickness of first and third layer are 70% or more and less than 100% of the average thickness for the first and third layer, respectively. The examiner submits that if thickness of the first and third layers were uniform the minimum prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Moreover, the examiner notes that Oda disclosed roll-bonding for making the clad, which the examiner notes is the same method as applicants. The examiner submits that roll-bonding yields a nearly uniform first and third sheet, whereby having a nearly uniform first and third sheet necessarily yields a minimum thickness that falls in the range of less than 100%, which overlaps the instant range and overlapping/abutting ranges are prima facie obvious. Id. Specifically, the examiner notes Fig. 5A of Hosseini which demonstrates roll-bonding does not yield a uniform, but rather nearly uniform interface between the metal layers, and therefore the roll-bonded cladding of Oda would be reasonably expected to have an overlapping range of minimum thicknesses for the first and third layers. 
Regarding Claim 2, Oda teaches all of the limitations of the clad material of Claim 1. Oda does not explicitly teach a standard deviation of the minimum thickness of the first/third layer with respect to the thickness of the clad material is 1.5% or less. First, the examiner notes if thickness of the first and third layers were uniform the minimum thicknesses for the first and third layers would be 100% of the average thickness of the first and third layers (as discussed above), which means the standard deviation of the layers would be 0%, which falls within the instantly claimed range. Similarly, the examiner submits for a nearly uniform first and third sheet, it would be reasonably expected that the standard deviation of the minimum thickness for the first and third layer would at least overlap the presently claimed range, and overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 3, Oda teaches all of the limitations of the clad material of Claim 1. Oda further teaches wherein the stainless steel of the first and third layer are made of an austenitic stainless steel (Abstract; Claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US 2016/0271674, Huang) teaches a clad material with three layers (Claim 1; Figure 3), wherein the interfaces between the outer layers and the middle layer are corrugated (see Figure 3). Huang teaches the middle layer is carbon steel and outer layers are stainless steel (Paragraph [0039]). Huang teaches a thickness of 160 mm (Paragraph [0039]) and fails to explicitly teach the claimed minimum thickness for the first and third layers.
Haynes et al. (US 2002/0066769, Haynes) teaches a clad material with three layers (Claim 1; Figure 1), wherein the interfaces between the outer layers and the middle layer are non-uniform (Figure 2). Haynes teaches wherein the middle layer is stainless steel and the outer layers are aluminum plated copper (Figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784